Name: Commission Regulation (EC) NoÃ 343/2006 of 24 February 2006 opening the buying-in of butter in certain Member States for the period 1 March to 31 August 2006
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  economic geography
 Date Published: nan

 25.2.2006 EN Official Journal of the European Union L 55/17 COMMISSION REGULATION (EC) No 343/2006 of 24 February 2006 opening the buying-in of butter in certain Member States for the period 1 March to 31 August 2006 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), Having regard to Commission Regulation (EC) No 2771/1999 of 16 December 1999 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in butter and cream (2), and in particular Article 2 thereof, Whereas: (1) Article 6(1) of Regulation (EC) No 1255/1999 provides that if market prices for butter in one or more Member States, over a representative period, are less than 92 % of the intervention price, intervention agencies have to buy in butter. (2) On the basis of the market prices communicated by the Members States, the Commission has observed, in accordance with Article 8(4) of Regulation (EC) No 2771/1999, that the prices in Germany, Estonia, Spain, France, Ireland, the Netherlands, Poland, Portugal, Sweden and the United Kingdom have been below 92 % of the intervention price for two consecutive weeks. Intervention buying-in should therefore be opened in those Member States, HAS ADOPTED THIS REGULATION: Article 1 Buying-in of butter as provided for in Article 6(1) of Regulation (EC) No 1255/1999 is hereby open in the following Member States:  Germany  Estonia  Spain  France  Ireland  Netherlands  Poland  Portugal  Sweden  United Kingdom. Article 2 This Regulation shall enter into force on 1 March 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 February 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 333, 24.12.1999, p. 11. Regulation as last amended by Regulation (EC) No 2107/2005 (OJ L 337, 22.12.2005, p. 20).